DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
In line 3 of claim 16, it is suggested to amend to: “conductor tracks extend along a first dimension” for better form.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “the zone is partially surrounded by the inner region in a rectangular shape”, where the zone is set forth in claim 17 to be where all layers are removed or not applied up to at least the back electrode layer in a zone of the layer structure. 
However, nowhere in the instant specification describes this feature. At best, the instant specification discloses in Figure 5 that a rectangular indentation 33 (33’) of a de-coating zone 30 (30’) to be in inner region 13 on page 27 of the originally filed specification: “[t]he de-coating zone 30 (30’) includes, for this purpose, a rectangular indentation 33 (33’) of the inner region 13 at the region boundary 32 (32’)”. While the rectangular indentation 33 (33’) is partially surrounded by soar cells 12, it is not partially sounded by the inner region as it is clearly within the inner region 13 as shown in Figure 5 and stated in the specification and does not mention the rectangular indentation is part of edge region 14. Therefore, the limitation fails to comply with the written description requirement.
It is suggested to amend the limitation to “the zone is partially surrounded by the solar cells in a rectangular shape” for clarification of language. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20, 23-28, 30, 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a first dimension of the module or substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim as no generic “module” or “substrate” was previously recited in the claim. It is suggested to amend the limitations to “the solar module” or “the flat substrate” to be clear that the limitations are referencing the previously mentioned solar module and flat substrate and not another module and substrate of some sort. Additionally, claim 16 and its dependents refer to “the substrate” numerous times throughout, such that applicant is suggested to either amend “a flat substrate” in claim 16 to “a substrate” or amend all of the later recitations of “the substrate” to “the flat substrate” in order to clearly set forth the limitations are referring to the flat substrate mentioned in claim 16.
Claim 16 further recites the limitation “wherein the substrate comprises at least one hole positioned offset from each conductor track through which the flat contact element is positioned in vertical alignment with the junction box” in the last clause. It is unclear how the flat contact element is positioned in vertical alignment with the junction box without further information. It is not immediately clear if the flat contact element is to be in vertical alignment with the junction box in the lengthwise direction or the thickness direction of the junction box. 
Applicant asserts support for the amendment can be found in Figures 4-6 and [0061]. However, it does not appear that the flat contact element 24 is positioned in vertical alignment with the junction box through the at least one hole as the flat contact element 24 is not within the hole at all. In fact, contact stamp 23 is within the hole 17, such that it is unclear how the flat contact element can be positioned in vertical alignment with the junction box through the at least one hole as asserted. 
Nowhere does the instant specification disclose the flat contact element to be in vertical alignment with the junction box and has only shown the hole 17 (17’) or contact stamp 23 (23’) to be perpendicular to the junction box 18 (18’), where it is noted that the contact stamp is not part of the flat contact element 24 (24’). Therefore, it appears applicant intends to describe the at least one hole as the element to be in “vertical alignment” with the junction box, such that applicant is encouraged to clearly describe this feature. Additionally, applicant is encouraged to clearly describe what “vertical alignment” means in the claim, such that it appears applicant intends to describe the at least one hole to be perpendicular to the lengthwise direction of the junction box, such that “vertical alignment” can also be interpreted to be parallel in the lengthwise direction to be in “alignment” vertically without any point of reference which direction is “vertical”. Clarification is requested.
Claims 18 and 23 recite the limitation "the inner region" in line 2.  There is insufficient antecedent basis for this limitation in the claims because no inner region has been previously recited in the claims. It is suggested to amend the limitation to “the optically active inner region” if applicant intends to be referencing the feature. 
Claims 27 and 28 recite the limitation "the conductor track extends along a dimension of the substrate" in lines 1-2.  However, claim 16 from which the claims depend upon already recites the conductor track extends along a first dimension of the module or substrate in line 3, such that the limitation appears to be redundant or indefinite if it is stating the conductor track extends along another unknown dimension of the same substrate. Appropriate correction is requested. 
Further, claims 27 and 28 recite “wherein the electrical connection comprises… routed through the second side of the substrate”. It is unclear what exactly is being disclosed to be routed through the second side of the substrate. It is not immediately clear if the limitation is referring to the electrical connection or end section being routed through the second side of the substrate. Clarification is requested.
Claim 30 recites the limitation "the region of the end section or the intermediate section of the conductor track" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as no particular region related to the end section or the intermediate section of the conductor track had been recited. 
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. 
Applicant asserts support for the amendment in claim 18 can be found in paragraph [0064], where the zone is partially surrounded by the inner region in a rectangular shape. However, as set forth above in the 35 USC 112 (a) rejection, the specification does not disclose the claimed feature.
Applicant asserts support for the amendment in claim 1 “wherein the substrate comprises at least one hole positioned offset from each conductor track through which the flat contact element is positioned in vertical alignment with the junction box” can be found in Figures 4-6 and [0061]. However, as set forth above in the 35 UC 112 (b) rejection, it is unclear what is being interpreted by applicant as “vertical alignment with the junction box”. Also, it does not appear that the flat contact element 24 is positioned in vertical alignment with the junction box through the at least one hole as the flat contact element 24 is not within the hole at all. In fact, contact stamp 23 is within the hole 17, such that it is unclear how the flat contact element can be positioned in vertical alignment with the junction box through the at least one hole as asserted. 
Regarding the 35 USC 112 (b) rejection of claim 24 set forth in the previous Office Action, applicant asserts that according to Figure 4 of the instant specification, one can see that the flat contact element 24 is clearly depicted to be connected to conductor track 15 via electrical connection 21 and tapping point 26, where the flat contact element 24 is clearly physically spaced apart from the conductor track 15 and the electrical connection is merely indirect. 
However, while the rejection has been withdrawn in view of the amendment, it is noted that Figure 4 of the instant specification does not depict what applicant is asserting. Electrical connection 21 and tapping point 26 are merely portions of the flat contact element 24 and are not distinct and separate elements that are not part of flat contact element 24. In fact, it can be seen in Figure 5 that flat contact element 24 is the entire rectangular piece that overlaps with conductor track 15. Additionally, the originally filed specification states on page 26 that “[i]n the variant depicted in Fig. 4, the electrical connection 21 (21’) between the conductor track 15 (15’) and the contact stamp 23 (23’) consists of the flat contact element 24 (24’), wherein the flat contact element 24 (24’) electrically contacts (with physical contact) the conductor track 15 (15’) at a tapping point 25 (25’) and electrically contacts (with physical contact) the contact stamp 23 (23’) at a connection point 26 (26’).” Therefore, it is unclear how Figure 4 provides support for the flat contact element to be physically spaced apart from the conductor track but shows the exact opposite. It is noted that the claimed feature is instead shown in Figure 6 of the instant specification. 
Applicant’s further arguments, see pages 10-13 of Remarks, filed 5/18/22, with respect to claim 16 have been fully considered and are persuasive.  Therefore, the rejection of claims 16-18, 20, 23-28, 30, 31, and 33 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oberrisser et al. (US 2013/0032207) discloses a solar panel comprising an electrical connection from the front of the solar cell to the junction box located on the back of the panel through a hole in Figure 1.
Sung (US 2016/0240697) discloses a solar cell module having a bus bar on the front surface in the edge region of the solar cell module that connects to a junction box located on the back of the solar cell module as shown in Figures 1 and 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721